





Form 6342 (10-2015)














FIFTH AMENDMENT TO CREDIT AGREEMENT


This Fifth Amendment to Credit Agreement (“Amendment”) is made and entered into
effective the 1st day of August, 2017, by and between Dakota Ethanol, L.L.C., a
South Dakota limited liability company (hereinafter referred to as “Borrower”)
and Farm Credit Services of America, FLCA and Farm Credit Services of America,
PCA, (collectively “Lender”) to amend and modify the Credit Agreement dated May
15, 2013 (hereinafter referred to as the “Credit Agreement”). The Credit
Agreement and underlying Loan Documents are modified only to the extent
necessary to give effect to the terms of this Amendment, and the remaining terms
of said Loan Documents, not otherwise inconsistent herewith, are ratified by the
parties. Capitalized terms used but not otherwise defined herein have the
respective meanings given to them in the Credit Agreement.


In consideration of the mutual agreements, provisions and covenants herein
contained, and furthermore to induce Lender to consider financial accommodations
for the Borrower under the terms and provisions of the Credit Agreement, the
parties hereby agree as follows:


1.
The following definition under Article 1 of the Credit Agreement is hereby added
as follows:



‘Working Capital’ shall mean current assets minus current liabilities (including
all Advances under Loan Facility A as a current liability). For purposes of
determining the current assets, any amount available under Loan Facility A (less
the amount that would be considered a current liability under GAAP if fully
advanced) hereto may be included as a current asset.


2.
Exhibit ‘B’ Compliance Certificate is hereby replaced with a new Compliance
Certificate attached hereto.



3. Exhibit ‘C’ Borrowing Base Report is hereby replaced with a new Borrowing
Base Report attached hereto.
                                                        
4.
The following Sections are hereby amended as follows:



Section 2.1.1 Loan Facility A (304761-69993). Lender agrees to advance sums to
Borrower up to the aggregate amount of $10,000,000.00 (Maximum Principal
Balance) until November 1, 2019 (Final Advancement Date). Each Advance made will
reduce the funds available for future advances by the amount of the Advance.
Repayments of principal will be available for subsequent Advances. The
commitment under said Loan will be used by Borrower to finance its working
capital and operating needs. Borrower agrees not to request or use such proceeds
for any other purpose.


(a) Interest. Borrower hereby promises to pay interest on the principal
indebtedness outstanding from time to time on each Advance from and including
the date of such Advance and otherwise in accordance with statements issued by
Lender. Interest shall be payable on the following dates, provided that interest
accruing at the Default Rate, if applicable, shall be payable on demand.


Said interest shall be payable on the 1st day of each month continuing on
September 1, 2017 at the following rate.


Interest shall accrue from the date of each Advance at a variable rate per annum
equivalent to the One Month LIBOR Rate, plus 3.00%. The interest rate will
continue to adjust higher or lower on August 15, 2017, and on the 15th of every
month thereafter to reflect any change in the One Month LIBOR Rate and this
higher or lower rate will thereafter apply to the outstanding principal
indebtedness and remain in effect until a different rate of interest is
established. The amount of any subsequent payments will be





--------------------------------------------------------------------------------





increased or decreased accordingly to reflect the different rate of interest
without in any manner changing the due date of the payments. There is no
limitation on the amount of the change in the interest rate.


The One Month LIBOR Rate is the London InterBank Offered Rate based on the LIBOR
rate published on the last Business Day of the month in the 'Money Rates' column
of the Wall Street Journal, rounded to the nearest 0.05%, defined therein as
'the Intercontinental Exchange Benchmark Administration Ltd. (or any successor
administrator) average of interbank offered rates for dollar deposits in the
London market.' If this index is no longer available, the Lender will select a
new index which is based upon comparable information.


(b) Principal. Borrower hereby promises to pay principal, plus all accrued
interest and any unpaid fees, costs or expenses in full on November 1, 2019
('Maturity Date').


Section 2.1.5 Loan Facility E (304761-075422). Lender agrees to advance sums to
Borrower up to the aggregate amount of $8,000,000.00 (Maximum Principal
Balance). Repayments of principal will not be available for subsequent Advances.
The commitment under said Loan will be used by Borrower to partially fund a
$10,000,000.00 distribution to Lake Area Corn Processors, LLC for investment in
a greenfield ethanol facility located at or near Onida, South Dakota and
Borrower agrees not to request or use such proceeds for any other purpose.


(a) Interest. Borrower hereby promises to pay interest on the principal
indebtedness outstanding from time to time on each Advance from and including
the date of such Advance and otherwise in accordance with statements issued by
Lender. Interest shall be payable on the following dates, provided that interest
accruing at the Default Rate, if applicable, shall be payable on demand.


Said interest shall be payable on the 1st day of each month commencing on
September 1, 2017 at the following rate per annum.


Interest shall accrue from the date of each Advance at a variable rate per annum
equivalent to the One Month LIBOR Rate, plus 3.25% until July 28, 2022, when
interest shall accrue at a variable rate per annum equivalent to the 30-Day
Discount Note Rate plus 3.50%. The One Month Libor Rate shall be adjusted higher
or lower on August 15, 2017, and every month thereafter to reflect any change in
the One Month LIBOR Rate and the 30-Day Discount Note Rate shall be adjusted
higher or lower on the 15th of every month with any change in this rate. Any
higher or lower rate will thereafter apply to the outstanding principal
indebtedness and remain in effect until the different rate of interest becomes
effective. The amount of any subsequent payments will be increased or decreased
accordingly to reflect the different rate of interest without in any manner
changing the due date of the payments. There is no limitation on the amount of
the change in the interest rate.


The One Month LIBOR Rate is the London InterBank Offered Rate based on the LIBOR
Rate published on the last Business Day of the month in the 'Money Rates' column
of the Wall Street Journal, rounded to the nearest 0.05%, defined therein as
'the Intercontinental Exchange Benchmark Administration Ltd. (or any successor
administrator) average of interbank offered rates for dollar deposits in the
London market.' If this index is no longer available, the Lender will select a
new index which is based upon comparable information.


The 30-Day Discount Note Rate is equal to the monthly average of bond-equivalent
Federal Farm Credit Banks Funding Corporation 30-day discount note costs (for
market days only) published on the Federal Farm Credit Banks Funding
Corporation's web site found in the farm credit system, funding cost index,
archive section at www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html.
The index changes monthly on the first Business Day of the month, using the
previous month's average index. Existing loans tied to the 30-Day Discount Note
index reprice on the 15th day of the month, using the previous month's average
index.


(b) Principal. Borrower hereby promises to pay installments as follows: in 8
equal principal payments of $1,000,000.00 plus accrued interest commencing on
August 1, 2018 and continuing annually on the 1st of August thereafter, up to
and including August 1, 2025 (Maturity Date), when the entire unpaid principal,
plus all accrued interest and any unpaid fees, costs or expense shall be due and
payable in full.







--------------------------------------------------------------------------------





Section 3.1 Lender Stock. Borrower agrees to own or purchase if necessary, such
stock in Farm Credit Services of America, ACA as is required by Lender’s
policies and bylaws. Borrower purchasing such stock shall do so by executing the
Farm Credit Services of America, ACA Stock Purchase Agreement.


Section 6.10.3 Debt Service Coverage Ratio. Borrower agrees to maintain a Debt
Service Coverage Ratio of 1.25:1:00, measured at fiscal year-end. “Debt Service
Coverage Ratio” is defined as [net profit plus depreciation and amortization,
minus gain (loss) on sale of fixed assets] divided by $2,500,000.00


Section 6.12 Borrowing Base. Borrower agrees to maintain a minimum Borrowing
Base Margin in an amount equal to or greater than $0 ('Minimum Borrowing Base
Margin'). Borrowing Base Margin shall mean the difference yielded after
deducting the Borrowing Base Liabilities from the Borrowing Value of certain
secured assets identified as Borrowing Base Assets included in and computed
according to a Borrowing Base Report acceptable to Lender, an example of which
is attached hereto as Exhibit C (Borrowing Base Report).


Borrower agrees to provide Lender with such Borrowing Base Report monthly
(Reporting Period), or more often at the discretion of Lender, during the term
of the Loan(s), commencing July 31, 2017. Notwithstanding the foregoing,
Borrower will not be required to provide Lender a Borrowing Base Report for any
December Reporting Period if there is no outstanding balance on Loan Facility A
on the Report Date of that December Reporting Period. Said Borrowing Base Report
shall be dated the last day of the Reporting Period (Report Date) and reflect
true and accurate inventory and calculation of: Borrowing Base Assets; Borrowing
Value; Borrowing Base Liabilities; and Borrowing Base Margin current through the
end of the Reporting Period. Said Borrowing Base Report shall be completed by
Borrower and provided to Lender no later than the 30th day following the Report
Date, by ordinary mail or electronic transmission. No item shall be included in
the Borrowing Base Report if such item is subject to any Lien, claim or security
interest (other than that granted to Lender). Lender shall have the right, in
its sole discretion, to adjust any values set forth in the Borrowing Base Report
and such adjusted values will be the values for the determination of the
Borrowing Base Margin.


Borrowing Base Assets shall mean those secured assets meeting the criteria to be
listed as Borrowing Base Assets in the Borrowing Base Report.


Borrowing Value shall mean the total lending value based upon the designated
advance rates of those assets listed as Borrowing Base Assets in the Borrowing
Base Report.


Borrowing Base Liabilities shall mean the total of those liabilities listed as
Borrowing Base Liabilities in the Borrowing Base Report.


If the Borrowing Base Margin is less than the Minimum Borrowing Base Margin for
any Reporting Period, Borrower agrees to restore compliance with the Borrowing
Base Margin within 30 days from the Report Date and that during said restoration
period Lender may advance credit to Borrower as Lender may deem reasonable to
protect its collateral. It is agreed that if Borrower cannot, or will not,
reduce the total Borrowing Base Liabilities to an amount sufficient to restore
compliance with the Minimum Borrowing Base Margin within said restoration
period, Lender may deem said failure to be a material breach of this Agreement
and an Event of Default.


The following section is hereby added to the Credit Agreement as follows.


2.3.8 Origination Fee. Borrower agrees to pay Lender a loan origination fee in
the amount of $16,000.00 in connection with Loan Facility E, due upon execution
of this Amendment.


Borrower hereby represents and warrants to the Lender that, after giving effect
to this Amendment, (i) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents and (ii) the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects as of the date hereof (except for those which expressly relate
to an earlier date).







--------------------------------------------------------------------------------





Borrower hereby ratifies the Credit Agreement as amended and acknowledges and
reaffirms (i) that it is bound by all terms of the Credit Agreement applicable
to it and (ii) that it is responsible for the observance and full performance of
its respective obligations.


Borrower hereby certifies that the person(s) executing this Amendment on behalf
of Borrower is/are duly authorized to execute such document on behalf of
Borrower and that there have been no changes in the name, ownership, control,
organizational documents, or legal status of the Borrower since the last
application, loan, or loan servicing action; that all resolutions, powers and
authorities remain in full force and effect, and that the information provided
by Borrower is and remains true and correct.


This Amendment may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement. Delivery of executed counterparts of this
Amendment by telecopy shall be effective as an original and shall constitute a
representation that an original shall be delivered.


THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEBRASKA. A CREDIT AGREEMENT MUST BE IN WRITING TO
BE ENFORCEABLE UNDER NEBRASKA LAW. TO PROTECT YOU AND US FROM ANY
MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING OR
OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL
ACCOMMODATION IN CONNECTION WITH THIS AMENDMENT MUST BE IN WRITING TO BE
EFFECTIVE.


This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


IN WITNESS WHEREOF, the parties hereto have set their hand effective the day and
year first above written.








BORROWER:
Dakota Ethanol, L.L.C.,
a South Dakota limited liability company




By: /s/ Scott Mundt                        
Scott Mundt, Chief Executive Officer    


Address for Notice: P.O. Box 100, Wentworth, South Dakota 57075




LENDER:


Farm Credit Services of America, FLCA
Farm Credit Services of America, PCA




By: /s/ Rachel A. Rehder                


Name:     Rachel A. Rehder


Title: VP Agribusiness Credits Opr.        












                                                                                           





--------------------------------------------------------------------------------







































Schedule 7.8
Indebtedness




Term debt to creditors not to exceed $1,000,000.00 in the aggregate that is
either secured by a lien subordinated to Lender or a lien position acceptable to
Lender.
 
Operating and capital leases with annual payments not to exceed $500,000.00 in
the aggregate with additional allowance for rail car lease commitments.







































































--------------------------------------------------------------------------------





















Exhibit ‘B’
Compliance Certificate



--------------------------------------------------------------------------------













Exhibit ‘C’
Borrowing Base Report





--------------------------------------------------------------------------------





Exhibit ‘C’ continued
Borrowing Base Report Definitions





--------------------------------------------------------------------------------




























